DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1a.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status:
1b.	Claims 11-21 are pending and under consideration. 


Response to Applicants’ amendment and arguments:
2. 	The following objection and rejections are withdrawn in light of Applicants’ amendment and arguments:  
2a.	The objection to the specification (Table 1 on page 13 as not being legible) is withdrawn.  The illegible table has been deleted and a new, larger one inserted. 
2b.	The rejection of claims 11-14 made under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn. Amended claim 11 no longer recites the limitation "interleukin-4 receptor antagonist".
2c.	The rejection of claims 1-10 made under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph (scope of enablement) is withdrawn in view of the cancelled claims.
2d.	The rejection of claims 1-8, 10 made under 35 U.S.C. 102(a)(1) as being anticipated by Suresh et al, is moot since claims 1-8 and 10 have been cancelled.
 




Priority:
3.	This application, filed 11/19/2019 claims priority to U.S. Provisional Application 62/770,573, filed on 11/21/2018, therefore the instant invention has been granted a priority date of 11/21/2018.

Claim Rejections - 35 USC § 102(a)(1):

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


4a.	Claims 11-14 stand rejected and new claims 19-21 are also rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goldmiz et al (Dermatologic Therapy, 24 September 2018, Vol. 31, No. 6, pages 1-3). 
The instant claims 11-14 are drawn to a method treating allergic contact dermatitis (ACD) comprising administering parenterally dupilumab, wherein the ACD is caused by fragrances; new claims 19-21 encompass wherein the ACD is caused by fragrance and 
Goldmiz et al disclose treatment of patients having ACD comprising initially administering dupilumab, subcutaneously a loading dose of 600 mg loading dose followed by 300 mg every 2 weeks thereafter, for 6 months (see page 1, column 1, table 1). The reference teaches that each patient had at least 90% improvement in body surface area (BSA) with dupilumab, (see page 3).  With respect to claim 14, the Goldmiz et al teaches that the patient experienced dramatic improvement in her dermatitis and continues to be clear on dupilumab after 13 months, (see page 3, column 1).  This meets the limitation in claim 14 that after the initial doses the patient is on dupilumab for duration of at least 10 weeks or longer. 
Therefore, the Goldmiz et al reference anticipates instant claims 11-14, 19-21 absent any evidence on the contrary.



New Rejections:
4b.	Claims 11-14 and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suresh et al (Journal of the American academy of Dermatology, October 2018, pages 282-284, cited on the IDS of 12/19/2019). 
The instant claims 11-14 are drawn to a method treating allergic contact dermatitis (ACD) comprising administering parenterally dupilumab, wherein the ACD is caused by fragrances; new claims 19-21 encompass wherein the ACD is caused by fragrance and 
Suresh et al disclose treatment of patient having ACD, (caused by fragrance) comprising administering dupilumab, subcutaneously at a loading dose of 600 mg and followed by 300 mg doses every other week, (see page 901, column 1, table 1). With respect to claim 14, the Suresh et al reference teaches that the patient’s facial dermatitis resolved 2 months after dupilumab, initiation and she remained clear on dupilumab monotherapy at a 3-month follow-up examination, (see page 902, column 2). Thus, the reference meets the limitation recited in claim 14 that after the initial doses the patient is on dupilumab for duration of at least 10 weeks or longer. 
Therefore, the Suresh et al reference anticipates instant claims 11-14, 19-24 absent any evidence on the contrary.


Response to Applicant’s Arguments:
5a.	At pages 6-7 of the Response, Applicants submit that neither Goldmiz nor Suresh references are prior art to the pending claims under 35 U.S.C. § 102(b)(1)(B). More specifically, Applicants submit that the currently claimed invention was published by Applicants on August 6, 2018, which is before the earliest publication date of Goldmiz (September 24, 2018) and before the earliest publication date of Suresh (October 3, 2018). See, Declaration of Brian C. Machler under 37 CPR. § 1.130, paragraphs 4-5 thereinafter "Machler Declaration’). In addition, the currently claimed invention is entitled to the benefit of US. Provisional Patent Application Serial Na. 62/770,573 filed on 

5b.	The declaration under 37 CFR 1.130(b) filed by Dr. Brain Machler on 25 May 2021 is insufficient to overcome the rejections of claims 11-14 based upon 35 U.S.C. 102(a)(1) as being anticipated by Goldmiz et al (Dermatologic Therapy, 24 September 2018, Vol. 31, No. 6, pages 1-3); and Suresh et al (Journal of the American academy of Dermatology, October 2018, pages 282-284) for the following reasons set forth below. 
Dr. Machler indicates that he and his co-inventor Dr. Sharon E. Jacob, published a description of the research that resulted in the currently claimed invention in a letter to the editor of the Journal of the America Academy of Dermatology. See, Machler, Brian C., et al "Dupilumab Use in Allergic Contact Dermatitis," Journal of the American Academy of Dermatology 80.1 (January 2019): 280-281 (hereinafter "Machler article”). Dr. Machler argues that the Macher article was first published online on August 6, 2018 (a copy of which is attached as Exhibit B).  Dr. Machler indicates that the Machler article reports the same investigation recited in example 1 of the above captioned application and Example l of U.S. Provisional Patent Application 62/770,573 filed on November 21, 2018 to which the above-captioned application claims the filing benefits. Dr. Machler states that this fact is confirmed by a simple comparison of Table 1 of the Machler article, table 1 on page 4 of U.S, Provisional Application No. 62/770,573, and Table 1 on page 13 of the above-captioned application. Table 1 in all three documents is the same.  Dr. Machler argues that Goldminz was first published online of September 24, 2018 and that Suresh was first published online October 3, 2018. 

Moreover, it is recognized that table 1 of the instant application is the same table 1 disclosed in parent application 62/770,573 and also table 1 of the Machler article. However, this table 1 pertains to patient demographics only.  The dosage and regimen limitations recited in the pending claims are not disclosed on table 1. Thus, the disclosure on table 1 is irrelevant.   



Claim rejections-35 USC § 103:
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

6.	Claims 11-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over of Goldminz et al, or Suresh et al, in view of Kostner et al, (Immunology and Allergy Clinics of North America, February 2017; Vol. 37, No. 1, pages 141-152); Yepes-Nunez et al, (Allergol Immunopathol (Madr) 40(2): 126-128, 2012); and Grey et al, (Minnesota Medicine, 08/2016, pages 48-49). 	 
The instant claims 15-18 recite that the allergic contact dermatitis (ACD) is caused by cocamidopropyl betaine (CAPB), nickel, oleamidopropyl dimethylamine, or myroxylon pereirae, (balsam of Peru).
The teachings of Goldminz et al and Suresh et al are set forth above at sections 4a and 4b, respectively.

Kostner et al teach that Balsam of Peru, (myroxylon pereirae) and nickel are common allergens that cause allergic contact dermatitis, (see table 1). Yepes-Nunez et al disclose that cocamidopropyl betaine (CAPB) and balsam of Peru cause allergic contact dermatitis, (see page 127, column 1). Grey et al teach that Oleamidopropyl dimethylamine and Cocamidopropyl betaine cause contact dermatitis, (see table and page 49).  
It would have been prima facie obvious to the person of ordinary skill in the art at the time the invention was made to modify the method of treating patients having ACD, (caused by fragrance) by administering dupilumab, as taught by Goldmiz et al or Suresh et al by treating patients suffering from ACD caused by cocamidopropyl betaine (CAPB), nickel, oleamidopropyl dimethylamine, or myroxylon pereirae, (balsam of Peru), as taught by Kostner et al, Yepes-Nunez et al and Grey at al.  The person of ordinary skill in the art would have been motivated to make that modification because Goldminz teaches subcutaneous administration of dupilumab treats allergic contact dermatitis, (see abstract) and Kostner, Yepes-Nunez and Grey references teach that cocamidopropyl betaine (CAPB), nickel, oleamidopropyl dimethylamine, and myroxylon pereirae each cause allergic contact dermatitis.  The skilled artisan also would have been motivated to make that modification because patients with ACD have great impairment in their quality of life and ACD affects a high percentage of the population (see Kostner et al, page 141, 2nd paragraph; page 150, last paragraph).

Therefore, the claimed invention as a whole was clearly prima facie obvious over the prior art. 

Conclusion:
7.	No claim is allowed.

Advisory Information:

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOZIA M HAMUD whose telephone number is (571)272-0884.  The examiner can normally be reached on Monday-Friday 8AM-4:30Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FOZIA M HAMUD/Examiner, Art Unit 1647                                                                                                                                                                                                        30 August 2021


/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647